internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-152889-01 date date legend x y a b sec_1 sec_2 sec_3 t1 t2 t3 d1 d2 plr-152889-01 dear this letter responds to a letter dated date written on behalf of x requesting a ruling that x be granted consent to make a subchapter_s_election prior to the termination of the five-year waiting_period imposed by sec_1362 of the internal_revenue_code the information submitted states that y an s_corporation and x a c_corporation were under common ownership by shareholders a and b on d1 y was merged into x in a sec_368 reorganization at the time of the merger y had a valid subchapter_s_election in place the book_value of y’s assets was approximately dollar_figure percent of the total book_value of x after the merger x has three direct subsidiaries sec_1 sec_2 and sec_3 sec_3 has three wholly-owned subsidiaries t1 t2 and t3 x desires to make a subchapter_s_election effective d2 which is less than five years from the date of merger if x becomes an s_corporation x plans to elect qualified_subchapter_s_subsidiary status for sec_1 and sec_3 and each wholly owned subsidiary of sec_3 sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if the election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations defines a successor_corporation as a corporation where percent or more of the stock of the corporation the new corporation is owned directly or indirectly by the same persons who on the date of the termination owned percent or more of the stock of the corporation whose election terminated the old corporation and either the new corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were assets of the old corporation in revrul_64_94 part c b the internal_revenue_service ruled that the statutory merger within the meaning of sec_368 of the code of an electing small_business_corporation into a second corporation did not terminate the election of the electing_corporation for its final taxable_year the rev_rul cites sec_381 which provides that the taxable_year of an acquired_corporation in a statutory merger ends with the date of the merger the rev_rul holds that while the electing corporation’s status as a small_business_corporation was terminated by the merger the merger also terminated the corporation’s final taxable_year and hence the corporation did not cease to be a small_business_corporation during that final taxable_year within the meaning of sec_1372 currently sec_1362 the reasoning embodied in revrul_64_94 was followed in revrul_70_232 plr-152889-01 1970_1_cb_178 in which the service held that the consolidation of two electing small_business corporations into a new corporation does not terminate their prior elections with respect to their final taxable_year and the restriction on re-election specified in sec_1372 currently sec_1362 of the code is not applicable based upon the information submitted and the representations set forth above the restriction on re-election specified in sec_1362 of the code is not applicable to x as a result x is eligible to make the election provided for in sec_1362 without prior approval x is eligible to have such election effective d2 provided x meets all the requirements enumerated in sec_1361 of the code except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding x’s eligibility as a small_business_corporation under sec_1361 to make the election under sec_1362 or the eligibility of x to elect qualified_subchapter_s_subsidiary status for its subsidiaries this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to x and x’s second authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
